      Case 4:20-cv-00335-SHR Document 45-2 Filed 01/25/21 Page 1 of 2



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others      [PROPOSED] ORDER GRANTING
      similarly situated,                              DEFENDANT’S MOTION FOR
15                                                     TIME TO CONDUCT CLASS
                       Plaintiffs,
                                                       DISCOVERY AND RESPOND TO
16                                                     PLAINTIFFS’ MOTION FOR CLASS
             vs.
17                                                     CERTIFICATION
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her
      official capacity,
19                                                     (Assigned to the Honorable Scott H.
                                                       Rash)
20                     Defendant.
21
22
            The Court, having considered Defendant’s Motion for Time to Conduct Class
23
     Discovery and Respond to Plaintiffs’ Motion for Class Certification (“Motion”) and good
24
     cause appearing therefore,
25
            IT IS ORDERED that Defendant’s Motion is GRANTED. Discovery in this case
26
     shall be bifurcated into two phases: the first phase to address class certification discovery,
27
     and the second phase to address the merits of Plaintiffs’ claims. The parties have until April
28
      Case 4:20-cv-00335-SHR Document 45-2 Filed 01/25/21 Page 2 of 2



 1
     26, 2021 to complete class discovery, and the time for Defendant to respond to Plaintiffs’
 2
     Motion for Class Certification (Doc. 40) is extended to May 12, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
